Barrows, J.
The case must be decided according to the legal rights of the parties, and not upon the purely equitable considerations, which might perhaps be expected to influence those who are associated for religious improvement, in their dealings with each other.
The plaintiff brings suit against the corporation, of which he is a member, to recover the balance of an account, in which he charges the defendants with various sums paid for rent, carpiets, furniture, gas, and coal bills, for the hall occupied by them as a place of meeting, and credits them with sums subscribed and contributed by different members, and received from other parties for the use of the hall, and for a portion of the furniture which he seems to have sold.
*205Being a member of the corporation, he is to be deemed cognizant of its by-laws, and bound by them, where they are not inconsistent with the laws of the State, unless he shows some action of the corporation by which he is exempted from their operation. The bylaws provide for the election of a treasurer, who is to have charge of the property and funds of the association, and of the collection of subscriptions; and it is made his duty to pay the bills under the direction of “the government.” The office was duly filled by the election of N. M. Woodman. The plaintiff was not the treasurer. He was elected a member of the “committee on the hall.” This committee had no specific duties assigned to, or powers conferred on them, by any action of the corporation. The plaintiff says he does not think he was ever a member of this committee, but that he acted as its treasurer. What shadow of authority, then, had he to make himself the creditor of the corporation, by the payment of its debts ?
The committee seem to have assumed to make purchases of carpets, furniture, etc., for the association and on its credit. Appam ently, not finding the credit of the corporation very good, they pledged their own, or, at all events, considered themselves bound, and the plaintiff has paid these bills. But in all this he and the other members of the committee were simply volunteers. They do not appear to have been authorized by any vote-of the corporation to contract in its behalf, or to have been requested to become its sureties, or to collect or apply its funds to the payment of its debts. According to the by-laws this was the duty of the treasurer. No member of the committee could thus make himself the creditor of the corporation.
Nor can the bare vote of the corporation to accept the report of the committee, be construed into such a ratification as would authorize one of its members to maintain such a suit as this. The plaintiff testifies that by an arrangement with the directors the articles purchased were to be, and remain, the property of those who advanced the money for them until the association was able to pay for them. Another member of the committee, called as a wit*206ness by the plaintiff, declares that they did not become creditors by buying these articles and selling them to the corporation. The plaintiff’s right to dispose .of the property seems never to have been questioned. He himself asserts that right by selling a part and appropriating the proceeds to the partial payment of his claim since the report of the committee was presented.
The letter of Joseph B. Hall was objected to and is not admissible.
The ruling in the court below was correct.

Exceptions overruled.

Appleton, C. J.; Kent, Walton, DickeRSOn, and Tapley, JJ., concurred.